                 IN THE UNITED STATES DISTRICT COURT
                                                                          FILED
                     FOR THE DISTRICT OF MONTANA                          DEC 12 2019
                          MISSOULA DIVISION
                                                                         Clerk, US Co
                                                                         District Of Mont~~!
                                                                         Missoula Division
JOHN HAGERTY, personal                             CV 19-123-M-DWM
representative for estate of William
Hagerty and trustee for wrongful death
claim beneficiaries; LARRY KINS,
personal representative for estate of                     ORDER
Lillian Kins and trustee for wrongful
death claim beneficiaries; KATHY
PEL TIER, personal representative for
estate of Richard Peltier and trustee for
wrongful death claim beneficiaries;
MARGARET WRIGHT (deceased)
and ELISABETH BURRELL, personal
representatives for estate of Andrew
Wright and trustee for wrongful death
claim beneficiaries,

                     Plaintiffs,

 vs.

ALEX AZAR, Secretary, U.S.
Department of Health & Human
Services,

                      Defendant.


       Defendant having moved unopposed for clarification of the deadline to file

his response brief to Plaintiffs' pending motions for summary judgment, (see Docs.

10, 11),




                                            1
       IT IS ORDERED that Defendant's motion (Doc. 15) is DENIED. See L.R.

7 .1 (d)( 1)(B)(i).
                       ~
       DATED this     l?.. day of December, 2019.



                                                    lloy, District Judge
                                                     istrict Court




                                          2
